PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/288,023
Filing Date: 7 Oct 2016
Appellant(s): Kakwani, Chitresh



__________________
Amardeep S. Grewal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, 14, 17, 27 and 30 stand rejected under 35 U.S.C. § 103 as being unpatentable over Huynh et al. (“Huynh”)  (US PGPUB No. 2015/0269231 A1) to view of Carini et al. (“Carini”). (US Patent No. 5,671,419).



Response to Argument
 The following arguments will be addressed by the examiner in this Examiner’s Answer to Appeal Brief:
1. The combination of Huynh and Carini does not disclose, suggest, or teach the limitation of receiving “a request comprising at least one criterion indicating a criterion table in a plurality of tables of the database, wherein a schema of the database corresponds to an entity graph, the entity graph comprising a plurality of entities corresponding to the plurality of tables and a plurality of directed edges connecting the plurality of entities” recited in independent claims 1, 14, and 27.
The examiner has divided the claim limitation into two elements for ease of discussion:
receiving a request comprising at least one criterion indicating a criterion table in a plurality of tables of the database, Paragraph [0003] of Huynh discloses the step wherein the system receives a search query; the method identifies data associated with an entity, wherein the data comprises an organizing property and is derived from a knowledge graph. Note [0073] wherein queries include textual user input, images, etc.). Paragraph [0034] further describing that the search system identifies data associated with an entity reference where the data includes a schema table or other suitable lists and tables of properties associated with the entity reference.). 
The broadest, reasonable interpretation for a “criterion” within the context of search queries includes a constraint or condition to be applied by a search query. Correspondingly, the broadest, reasonable interpretation for a “criterion table” includes data tables comprising data about and/or related to the provided criteria. 
FIG. 8 and Paragraph [0072] of Huynh describe a step 802 of determining entity references from a first search query. Step 804 comprises identifying an organizing property for an entity, i.e. the entity is a criterion, associated with the entity reference of step 802. 
Paragraph [0034] of Huynh discloses that entity reference data (e.g. the organizing property) is stored in a schema table or other suitable lists and tables of properties associated with the entity reference. Since the examiner is interpreting the entity reference to correspond to a criterion, the corresponding list/table structure that describes the entity along with its organizing properties would therefore be a criterion table. Additionally, Paragraph [0040] of Huynh describes Data Structure 104 as corresponding to the list/table structure of entity reference data potentially being any suitable index and/or database. Therefore, data structure 104 may be embodied as a table in a plurality of tables of a database.
wherein a schema of the database corresponds to an entity graph, the entity graph comprising a plurality of entities corresponding to the plurality of tables and a plurality of directed edges connecting the plurality of entities” Paragraph [0054] of Huynh describes that entities and their associated properties may be represented as nodes of a knowledge graph, this arrangement being referred to as a “schema”. Each entity type node having its own table structure corresponding to interconnected nodes and edges. Further, as described above in Paragraph [0040] of Huynh, data structure 104 may be embodied as a database. Therefore, the data structure may be embodied as a database having a schema of the schema tables corresponding to an entity graph. The graph representing entity tables as nodes having edges connecting entities.
Additionally, Applicant argues in Paragraph 3, page 7 of Appeal Brief that “[the] schema table is not included as part of any query received in the system of Huynh, as required by the claims”. The examiner notes that this element is not present in the claim language, as the limitations only require “receiving a request comprising at least one criterion indicating a criterion table” and therefore does not reference a schema.

2. The combination of Huynh and Carini does not disclose, suggest, or teach the limitation of determining “one or more directed edges in the plurality of directed edges that must be traversed in both directions in order to traverse all entities in the entity graph starting from a criterion entity corresponding to the criterion table” recited in independent claims 1, 14, and 27. 
	Paragraph [0046] of Huynh describes that the graph may include directed edges forming unidirectional, bidirectional or undirected edges and that graphs may be directed, undirected or both. Therefore, the knowledge graph of Huynh contains one or more directed edges that must be traversed to identify properties of entity types. The example provided in Paragraph [0092] describes a first search query “U.S. Presidents” being used to begin query processing; the one or more second queries may be based on information stored in the knowledge graph. In this example, “U.S. Presidents” is a criterion entity corresponding to a criterion table. As each entity (e.g. U.S. Presidents) may be represented as a graph having nodes and edges describing the entity and its properties. 
Paragraph [0067] describes that a query for “U.S. Presidents” may be connected to nodes corresponding to all U.S. presidents. Any traversal of that knowledge graph would necessarily traverse all entities in the graph of “U.S. Presidents” based on the criterion and is therefore capable of traversing one or more directed edges in order to traverse all entities in the graph (e.g. the graph of all U.S. Presidents).
The determination of which nodes and/or edges of the knowledge graph are to be traversed is made based on the first search query, in the case of the example from Paragraphs [0062] and [0092], the starting point “U.S. Presidents” is determined by the first search query, the edges and nodes that follow, (e.g. the nodes corresponding to all presidents) from the one or more subsequent queries represent the edges to be traversed by the method.
The method of FIG. 8 illustrates that step 802 corresponds to determining an entity from a first search query, i.e. a starting criterion entity, the following step 804 of identifying organizing properties is corresponds to obtaining information generated via the graph traversal in step 902 of FIG. 9 as described in Paragraphs [0095]-[0096]. 
Paragraph [0040] of Huynh relates to the process wherein the search system retrieves a schema table associated with the entity reference, wherein the schema table contains properties associated with the entity references. To further clarify, Paragraph [0096] of Huynh discloses that the search system is capable of traversing a knowledge graph for an entity type, identifying properties associated with said entity type. One of ordinary skill in the art would be able to recognize that traversing a graph involves the process of traversing edges to reach linked nodes. 
As conceded in the rejection of claim 1 in Final Office Action dated 1/15/2020, Huynh does not explicitly disclose traversal in both directions.
Carini discloses one or more directed edges in the plurality of directed edges that must be traversed in both directions in order to traverse all entities. 
Carini is being relied upon merely to disclose the aspects regarding bidirectional traversal of graphs that can be applied to a data flow framework.
Col. 1, lines 50-55 of Carini describe a data flow framework for traversing graphs comprising a finite set of edges where an edge is defined as an ordered pair of nodes. Col. 7, lines 10-13 further describing that the present invention performs forward, reverse and bidirectional flow analysis over a graph that supports recursion.).
FIG. 5 of Carini illustrates steps 504-507 that represent a forward loop and Steps 508-511 that represent a reverse loop of a bidirectional traversal of a bidirectional graph in topological order.
The examiner notes that one of ordinary skill in the art would be able to appreciate that bidirectional traversal in topological order may be applied to any graph having bidirectional edges such as the bidirectional knowledge graphs disclosed by Huynh. Carini’s method of bidirectional traversal may therefore be applied to a directed knowledge graph such as that of Huynh, the method would be capable of performing forward and reverse traversal in topological ordering of all entities relating to a first search query and its associated entities obtained via graph traversal based on an organizing property.
3. The combination of Huynh and Carini does not disclose, suggest, or teach the limitation of generating “an ordered list of edges for the entity graph based at least in part on the one or more directed edges that must be traversed in both directions and a topological ordering of one or more entities in the entity graph” recited in independent claims 1, 14, and 27. 
Huynh discloses generating an ordered list of edges for the entity graph based at least in part on the one or more directed edges that must be traversed  
Paragraph [0080] of Huynh discloses that an organizing property is selected before search results are presented to refine or alter the presented content. Organizing properties are used to retrieve generate or otherwise acquire a listing of entities associated with the organizing property of an entity of interest specified in the first search query. Paragraph [0081] of Huynh provides an example wherein for an entity reference (first search query) “Dog” with an organizing property of “Breed”, the following list of associated entity references may be retrieved “Afghan Hound”, “Border Collie”, “Doberman” and “German Shepherd”, i.e. generating an ordered list of edges based on the organizing property (i.e. edges that must be traversed). Where the name of each breed is connected to the entity reference “Dog” via edges referring to “Breed”.
As conceded in the rejection of claim 1 in Final Office Action dated 1/15/2020, Huynh does not explicitly disclose traversal in both directions nor a topological ordering of one or more entities in the entity graph
and a topological ordering of one or more entities in the entity graph” FIG. 5 of Carini illustrates step 504 of traversing nodes in both forward (step 504) and reverse topological order (step 508). Carini is being relied upon merely to disclose the aspects regarding bidirectional traversal of graphs that can be applied to a data flow framework. The examiner notes that one of ordinary skill in the art would be able to appreciate that bidirectional traversal in topological order may be applied to any graph having bidirectional edges such as the bidirectional knowledge graphs disclosed by Huynh.

4. The combination of Huynh and Carini does not disclose, suggest, or teach the limitation of generating “the subset of data from the plurality of tables based at least in part on the ordered list of edges for the entity graph and the request” recited in independent claims 1, 14, and 27.
FIG. 8 of Huynh illustrates an algorithm including a step of generating a second search query based on an organizing property following identification of an entity within the user input, i.e. the second query depends on the first query. Search results, i.e. the subset of data, are generated based on the second search query and are then presented to users.). Paragraph [0086] of Huynh further describes that search query results are generated based on the second search query, i.e. the request, based on the organizing property of an entity. Search results are identified using the knowledge graph by traversing and/or retrieving nodes and edges corresponding with entities and properties of said entities, i.e. the subset of data that forms the search result is based in part on the list of edges for the entity graph and the request. 
The examiner notes that while Huynh discloses the use of a “second search query” to generate results, the “second search query” is generated in response to a first input search query, i.e. the first and second search queries represent the totality of the request being fulfilled as no search results are displayed based solely on the first search query.

5. The Examiner has not articulated a legitimate rational underpinning for combining the systems of Huynh and Carini.
Huynh and Carini are both directed to computer systems relating to graph processing where graph traversal techniques are used to generate results. The graph traversal techniques of Carini (e.g. the bidirectional traversal of a graph in topological order) may be applied to any bidirectional graph such as the knowledge graph disclosed by Huynh. One of ordinary skill in the art would be able to recognize that a bidirectional traversal in topological order for a directed graph provides an order in which to search through nodes and edges. The resulting benefit within the context of determining search results would be that the use of recursive process that visits every node and determines which of the adjacent nodes have been visited in allows for discovery of nodes to be traversed in forward and backward traversals for bidirectional data flow problems as described in Col. 7, lines 20-27 of Carini wherein traversal techniques allow for obtaining solutions for data flow problems in one forward traversal, one reverse traversal and one forward and backward traversal for bidirectional data flow problems.

Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        2/18/2021


Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mary Jacob/Quality Assurance Specialist, TC2100                                                                                                                                                                                                        

Correspondence Address of Record:	
P.O. Box 488 (358838)
Pittsburgh, PA 15230--0488
US
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.